This is an appeal from an order of Special Term directing the distribution of moneys awarded as damages in a condemnation proceeding and now on deposit with the County Treasurer of Clinton County. The condemned lands formerly belonged to Henry Riel, deceased. The Special Term has construed the will of Henry Riel and having determined the respective claims of the appellants and respondents, has directed payment of the amounts on deposit accordingly. The order appealed from should be affirmed. Order'affirmed, with fifty dollars costs and disbursements. All concur.